Citation Nr: 0901274	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type 2. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the veterans July 2005 notice of 
disagreement (NOD) also included the issues of entitlement to 
service connection for peripheral neuropathy of the right 
upper extremity, left upper extremity, right lower extremity 
and left lower extremity, as well as entitlement to an 
initial compensable evaluation for erectile dysfunction.  
However, on his February 2006 VA Form 9, the veteran 
indicated that he did not wish to appeal these issues.  
Therefore, they are not currently before the Board and will 
not be discussed in the decision below. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or to 
a compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

3.  Tinnitus did not manifest in service and has not been 
shown to be causally or etiologically related to military 
service.

4.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service or a service-connected disability.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  Hypertension was not incurred in active service, may not 
be presumed to have been so incurred, and is not proximately 
due to a service- connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in July 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in March 2005 for his hypertension 
claim and in January 2006 for his bilateral hearing loss and 
tinnitus claims.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as hypertension 
and bilateral hearing loss, may also be established on a 
presumptive basis by showing that such condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

I.  Bilateral Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the veteran currently meets the criteria 
for bilateral hearing loss.  As part of the veteran's VA 
examination in January 2006, an audiological evaluation pure 
tone thresholds, in decibels, was performed, and the results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
75
75
LEFT
20
20
70
75
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the veteran has for each ear.  38 C.F.R. § 
3.385.  The Board notes that the veteran's speech recognition 
scores of 98 percent in each ear do not establish hearing 
loss in the veteran's ears pursuant to VA regulations.  38 
C.F.R. § 3.385.  However, the veteran's auditory threshold 
findings are sufficient standing alone to establish bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  In his May 2005 statement, the 
veteran contends he was exposed to acoustic trauma in service 
during training and while serving in Vietnam.  The veteran is 
considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, 
in the January 2006 statement of the case (SOC), the RO 
acknowledged that the veteran was a gunner in Vietnam, and 
therefore acoustic trauma during service was conceded.

Nonetheless, the veteran's August 1966 entrance examination 
documents his ears and drums as clinically normal, and his 
authorized audiological examination results were within 
normal limits.  The veteran's August 1968 separation 
examination also documented his ears and drums as clinically 
normal, and the authorized audiological examination performed 
as part of that examination did not show any manifestations 
of hearing loss.  Moreover, the medical evidence of record 
shows that the veteran did not seek treatment for hearing 
loss until many years after his separation from service.  
Therefore, the Board finds that hearing loss did not manifest 
during service or for many years thereafter.  

Service connection for hearing loss may also be granted on a 
presumptive basis if it manifests itself to a degree of 10 
percent or more within one year after discharge.  38 C.F.R. 
§ 3.307, 3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the veteran contend that 
his hearing loss manifested to that degree at that time.  Id.  
Therefore, the Board finds that the veteran's hearing loss 
may not be presumed to have been incurred in active service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the veteran to currently 
have such a disorder that is related to his military service.  
In this regard, the January 2006 VA examiner stated that the 
veteran's service medical records were reviewed, and that the 
veteran had normal hearing upon enlistment and separation 
from the military.  The examiner continued that there were no 
documented complaints of hearing problems in the veteran's 
records.  Therefore, the examiner concluded that due to the 
absence of acoustic damage it was not at least as likely as 
not that the veteran's hearing loss was related to his 
military service. 

The Board does note the veteran's contentions in his February 
2006 VA Form 9 that he felt it was more likely than not that 
his hearing problems began while in military service.  
However, although the veteran may sincerely believe that his 
bilateral hearing loss was caused by acoustic trauma during 
active service, the veteran, as a lay person, is not 
competent to testify that his current bilateral hearing loss 
was caused by his military service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral hearing loss.  Specifically, the 
January 2006 audiological evaluation report reflects that the 
veteran currently meets the diagnostic criteria for hearing 
loss.  38 C.F.R. § 3.385.  However, in order to establish 
service connection, there must be competent evidence 
establishing an etiological relationship between an injury in 
service and the current disability.  After considering all 
the evidence under the laws and regulations set forth above, 
the Board concludes that the veteran is not entitled to 
service connection for bilateral hearing loss because the 
competent medical evidence does not reveal a nexus to an 
injury or disease occurring in service, even though acoustic 
trauma during service was conceded.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that his hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from service.  Absent such a nexus, 
service connection for hearing loss may not be granted.  38 
C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 3.307(a)(3), 3.309(a) (2007).

II.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment or diagnosis of tinnitus.  In fact, the 
veteran's August 1968 separation examination documented his 
ears and drums as clinically normal.  Moreover, the medical 
evidence of record shows that the veteran did not report 
symptoms of tinnitus for many years following his separation 
from service.  In this regard, at his January 2006 VA 
examination, the veteran indicated that he could not recall 
when he first noticed ringing in his ears, but stated that it 
was no longer than 20 years, or approximately 18 years after 
his separation from service.  The Board finds this gap in 
time significant, and, as noted above with regard to the 
claim for service connection for bilateral hearing loss, it 
weighs against the existence of a link between his current 
tinnitus and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that tinnitus did not manifest in service or 
for many years thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a disorder that is related to his 
military service.  The January 2006 VA examiner stated that 
the veteran's current tinnitus was not at least as likely as 
not related to acoustic trauma during military service.  The 
examiner's rationale for this opinion was that there were no 
documented complaints of tinnitus in the veteran's records. 

Therefore, the only evidence linking the veteran's tinnitus 
to his military service is his own contentions.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the veteran's 
statements that he has had tinnitus since the service, the 
Board acknowledges that he is competent to give evidence 
about what he experienced; i.e., he is competent to report 
that he has experienced ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

Furthermore, to the extent that the veteran has attested to 
having chronic/continuous symptomatology of tinnitus since 
service, the Board has considered the provisions of 38 C.F.R. 
§ 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of 
approximately 40 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

Although the veteran might sincerely believe that his 
tinnitus is related to his active service, the veteran, as a 
lay person, is not competent to testify that his tinnitus was 
caused by acoustic trauma in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
reports having had the condition since active service, the 
veteran's service medical records do not reflect any reports 
of tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not until 2004, approximately 36 years after 
his separation from service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a thorough review of the claims file and 
an adequate medical examination, the January 2006 VA examiner 
found that the veteran's tinnitus was not as likely as not a 
result of military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and 
more probative than the statements of the veteran, offered 
many years after his discharge from service.  See Curry, 7 
Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

III.  Hypertension

The Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  The veteran's entrance examination in August 
1966 notes a blood pressure reading of 136 mm. systolic over 
76 mm. diastolic.  At his separation examination in August 
1968, the veteran's blood pressure reading was also within 
the normal range, with a reading of 132 mm. systolic over 86 
mm. diastolic.  

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
In a July 1995 private medical record, the veteran was noted 
to have a history of hypertension for 20 years, or since 
1975, which is approximately 7 years after the veteran's 
separation from service.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for bilateral hearing loss, it weighs 
against the existence of a link between his current 
hypertension and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that hypertension did not manifest 
in service or within one thereafter.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  However, 
the veteran has not alleged that his hypertension is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected diabetes mellitus, type 
II.  Therefore, the Board finds that hypertension did not 
manifest during service or within one year thereafter, and 
has not been shown to be causally or etiologically to an 
event, disease, or injury in service.

As to the veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, type II, the Board 
notes that secondary service connection requires (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In this case, the veteran has a current diagnosis of 
hypertension and he is service-connected for diabetes 
mellitus, type II; therefore, Wallin elements one and two 
have been satisfied.  

However, in considering all of the evidence under the laws 
and regulations as set forth above, the Board finds that the 
veteran is not entitled to service connection for 
hypertension on a secondary basis, because the evidence of 
record does not reflect a nexus between the veteran's 
service-connected diabetes mellitus, type II and his current 
hypertension.  In this regard, the March 2005 VA examiner 
stated that it was less likely than not that the veteran's 
hypertension was related to his diabetes mellitus, type II, 
because hypertension was diagnosed more than two decades 
prior to the diagnosis of diabetes mellitus, type II.  

The Board does observe the veteran's representative's 
argument that the veteran's claim for hypertension should be 
remanded to consider secondary service connection on an 
aggravation basis.  However, the Board finds that a remand is 
not necessary because the record does not support the 
veteran's representative's contentions that his hypertension 
was aggravated by his service-connected diabetes mellitus, 
type II.  In this regard, the medical evidence of record does 
not suggest that the veteran's hypertension was aggravated by 
his service-connected diabetes mellitus, type II.  An award 
of service connection must be based on reliable competent 
medical evidence and may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Thus, because there is no competent medical evidence 
of record concluding that the veteran's hypertension was 
aggravated by his service-connected diabetes mellitus, type 
II, secondary service-connection based on a theory of 
aggravation cannot be granted.

Again, although the veteran might sincerely believe that his 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II, or that his diabetes 
mellitus, type II aggravated his hypertension, the veteran, 
as a lay person, is not competent to make such diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, any statements by the veteran regarding such 
etiology or onset do not constitute competent medical 
evidence on which the Board can make a service connection 
determination. 

In summary, the Board finds that hypertension was not 
diagnosed in service or for many years thereafter, and the 
medical evidence of record shows that the veteran's current 
hypertension is not causally related to or aggravated by his 
service-connected diabetes mellitus, type II.  For the 
reasons and bases discussed above, the Board has concluded 
that the negative evidence in this case outweighs the 
evidence in favor of the veteran's claims. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
hypertension is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


